Mr. Justice Gordon
delivered the opinion of the court, January 5th 1880.
It maybe conceded that the parol gift to Benjamin E. Campbell, the defendant below, by his father, Benjamin Campbell, was neither sufficiently definite in its terms, nor sufficiently executed, to vest in him a good title to the premises in dispute, but it must be remembered that, in this state, twenty-one years adverse and uninterrupted possession does much to cure infirm titles. Such possession is, indeed, without more, title of itself.
If the defendant’s testimony is to be credited, he entered into the possession of the house and lot in dispute some time in the spring or early part of the summer of 1854, claiming the property under a parol gift from his father; he finished the house, partially erected for him by his father, and 'has since that time, without interruption, occupied and claimed the premises as absolute owner, unchallenged by the' donor or any one else. Now Benjamin Campbell died in 1876, something over twenty-one years after he had put his son into the possession of this property, and that he did not interfere in -any manner with his son’s claim of title, and that he did not disturb his possession during all this time, is, of itself, evidence of the- absolute character of his gift. But, as we have before intimated, the gift of itself is of little account, though, even as to that, there was evidence enough to have gone to the jury, except as explanatory of how the defendant went into possession, that his claim was in his own right, and not as a mere tenant at will under his father. Eor the real question is not so much what was intended by the donor, as what the donee’s .understanding was; what he claimed and did. Did he consider the gift absolute, and, under that idea, did he hold adversely to his father for the period of twenty-one years-? . If he did, that is a full answer to, and an end of this question of title. In that event the defendant’s right is good as against any and every claimant whatever.
Judgment reversed, and a venire facías de novo awarded.